Citation Nr: 0013732	
Decision Date: 05/24/00    Archive Date: 05/30/00

DOCKET NO.  99-00 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for an anxiety 
disorder.

4.  Entitlement to service connection for spondylitic 
changes, cervical spine.

5.  Entitlement to an initial disability rating higher than 
30 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1969 to 
March 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February and September 1998 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana, which, in pertinent 
part, denied the veteran's claims for service connection for 
hearing loss, tinnitus, a cervical spine disorder, and an 
anxiety disorder, as well as granted service connection for 
PTSD.  

The issue of entitlement to a higher rating for PTSD was not 
certified to the Board.  For the reasons discussed in the 
REMAND portion of this decision, the Board finds that the 
veteran has filed a notice of disagreement with the initial 
disability rating assigned to this disorder in the February 
1998 rating decision, thereby initiating, but not perfecting, 
an appeal.  The claim for service connection for a cervical 
spine disorder is also the subject of the REMAND portion of 
this decision. 


FINDINGS OF FACT

1.  The veteran's hearing loss disorder clearly and 
unmistakably existed prior to entry into service, is not the 
result of disease or injury in service, and did not increase 
in severity during service.  

2.  The veteran currently has tinnitus, but there is no 
medical evidence of record showing this condition to be 
related to disease or injury incurred during service.  

3.  The veteran may have an anxiety disorder in addition to 
his PTSD, but, if he does, there is no medical evidence of 
record showing this condition to be related to disease or 
injury incurred during service.

4.  The veteran's claims for service connection for tinnitus 
and an anxiety disorder are not plausible.

5.  The medical evidence suggests a relationship between the 
veteran's current cervical spine disorders, including the 
presence of spondylitic changes, and his military service.  
Although this claim for service connection is plausible, the 
RO has not obtained sufficient evidence for a fair 
disposition of this claim.


CONCLUSIONS OF LAW

1.  The veteran's hearing loss disorder was not aggravated by 
his active military service, and service connection is 
therefore not warranted.  38 U.S.C.A. §§ 1110, 1111 and 1153 
(West 1991); 38 C.F.R. §§ 3.304 and 3.306 (1999).

2.  The claims for service connection for tinnitus and an 
anxiety disorder are not well grounded, and there is no 
statutory duty to assist the veteran in developing facts 
pertinent to these claims.  38 U.S.C.A. § 5107 (West 1991).

3.  The claim for service connection for spondylitic changes 
of the cervical spine is well grounded, but VA has not 
satisfied its statutory duty to assist the veteran in 
developing facts pertinent to this claim.  38 U.S.C.A. § 5103 
and 5107(a) (West 1991); 38 C.F.R. § 3.103 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence of record, which 
consists of:  (1) the veteran's contentions; (2) his service 
medical records; (3) the reports of VA examinations conducted 
in 1997 and 1998; (4) private medical records and/or letters 
from Physical Therapy Services of Church Point, Beltone 
Hearing Aid Center, M. Douglas de Mahy, Ph.D., Family 
Practice Associates, and Patrick Juneau, III, M.D.; and (5) 
lay statements from L.J., H.O., and the veteran's mother.  
The evidence pertinent to each issue is discussed below. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(a) (1999).  It is the responsibility of a 
person seeking entitlement to service connection to present a 
well-grounded claim.  38 U.S.C.A. § 5107 (West 1991).

A well-grounded claim is a "plausible claim, one which is 
meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A claim for 
service connection requires three elements to be well 
grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied, 
sub nom. Epps v. West, 118 S.Ct. 2348 (1998); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); aff'd 78 F.3d 604 
(Fed.Cir. 1996) (table).  Generally, the Board should 
consider only the evidence that is or may be favorable to the 
claim in deciding whether it is well grounded.  See Arms v. 
West, 12 Vet. App. 188, 195 (1999) (noting that generally 
"only the evidence in support of the claim is to be 
considered and generally a presumption of credibility 
attaches to that evidence in order to decide whether or not 
any VA claimant has sustained the claimant's burden of 
submitting a well-grounded claim under section 5107(a)") 
(emphasis in original). 

The second and third Caluza elements can also be satisfied 
under 38 C.F.R. § 3.303(b) by (a) evidence that a condition 
was "noted" during service or during an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Brewer v. 
West, 11 Vet. App. 228, 231 (1998); see also Savage v. Gober, 
10 Vet. App. 488, 495-97 (1997).  Alternatively, service 
connection may be established under 38 C.F.R. § 3.303(b) by 
evidence of (i) the existence of a chronic disease in service 
or during an applicable presumption period under 38 C.F.R. § 
3.307 and (ii) present manifestations of the same chronic 
disease.  Brewer, 11 Vet. App. at 231.

A.  Hearing loss

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition when he entered into military service 
except for conditions noted on the entrance examination.  
38 U.S.C.A. §§ 1111 and 1132 (West 1991); 38 C.F.R. 
§ 3.304(b) (1999).  In this case, the veteran's entrance 
examination in 1968 showed diagnosis of high frequency 
hearing loss.  With respect to hearing loss, VA has 
specifically defined what is meant by a "disability" for 
the purposes of service connection at 38 C.F.R. § 3.385 
(1999).  Not only was a diagnosis of high frequency hearing 
loss rendered in 1968, but also the veteran clearly had 
hearing loss as defined by VA regulations, as shown by 
audiometric findings of 45 decibels at 4000 Hertz for both 
ears.  

Therefore, regardless of the fact that the veteran now argues 
that he had no problems hearing upon his entry into service, 
the contemporaneous medical evidence clearly and unmistakably 
shows that he had hearing loss prior to his entry into 
service, and he is not entitled to the presumption of 
soundness.  The issue, then, is whether the appellant's 
preexisting hearing loss was aggravated by his period of 
active military service.

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service.  Where the evidence shows that 
there was an increase in disability during service, there is 
a presumption that the disability was aggravated by service.  
In order to rebut the presumption of aggravation, there must 
be clear and unmistakable evidence (obvious or manifest) that 
the increase in severity was due to the natural progress of 
the disability.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 
3.306(a) and (b) (1999).  There is no aggravation of a 
preexisting disease or injury if the condition underwent no 
increase in severity during service on the basis of all of 
the evidence of record pertinent to the manifestations of the 
disability prior to, during, and subsequent to service.  
38 C.F.R. § 3.306(b) (1999).  

The medical evidence does not show that the veteran's hearing 
loss increased in disability during service.  Examining the 
medical evidence prior to service, he had audiometric 
findings of 45 decibels at 4000 Hertz for both ears.  
Examining the medical evidence during his period of active 
military service, the veteran was not treated for any 
problems with his hearing during his almost four years of 
service.  Upon separation, audiometric testing showed 35 
decibels for the right ear and 40 decibels for the left ear 
at 4000 Hertz.  

Therefore, there is no competent evidence tending to show 
that the veteran's hearing loss increased in disability 
during his military service.  In fact, the abnormal findings 
shown at 4000 Hertz in 1973 were actually better than those 
shown in 1968.  The other abnormal findings shown in 1973 at 
3000 and 6000 Hertz cannot be compared to findings from 1968, 
since those frequencies were not tested upon entry into 
service.  As for the findings shown from 500 through 2000 
Hertz in 1973, they were within normal limits.  See 38 C.F.R. 
§ 3.385 (1999); see also Hensley v. Brown, 5 Vet. App. 155, 
157 (1993) (threshold for normal hearing is from zero to 20 
decibels).

Review of the post-service medical evidence also does not 
disclose any competent evidence of aggravation of the 
veteran's hearing loss.  Rather, the post-service findings 
support the conclusion that there was no increase in severity 
during service.  The post-service medical evidence does not 
show treatment for complaints of hearing difficulties until 
1993, which was 20 years after the veteran's separation from 
service.  No medical professional has indicated that the 
veteran's hearing loss is worse as a result of his military 
service.  The veteran's contention that his hearing loss was 
aggravated by exposure to acoustic trauma during service is 
not competent evidence of increased disability.  See 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

The Board notes that the veteran has claimed that he has 
hearing loss as a result of exposure to acoustic trauma 
during service (mortar fire and grenade explosions) while 
engaged in combat with the enemy.  The provisions of 38 
U.S.C. 1154(b) (West 1991) specifically allow combat 
veterans, in certain circumstances, to use lay evidence to 
establish service connection for a disease or injury incurred 
or aggravated by service.  See, e.g., Jensen v. Brown, 19 
F.3d 1413, 1416-17 (Fed. Cir. 1994); Chipego v. Brown, 4 Vet. 
App. 102, 105 (1993); Sheets v. Derwinski, 2 Vet. App. 512, 
515 (1992); Smith (Morgan) v. Derwinski, 2 Vet. App. 137, 140 
(1992).  

It is likely that the veteran is a combat veteran, as shown 
by his military occupational specialty of infantryman and his 
receipt of combat-related medals such as the Combat Action 
Ribbon.  Exposure to acoustic trauma is consistent with the 
circumstances of such service.  However, the medical evidence 
clearly establishes that the veteran's preexisting hearing 
loss did not increase in severity during service.  In other 
words, even accepting as true the fact that he was exposed to 
acoustic trauma while engaged in combat during service, the 
objective medical evidence (i.e., audiometric results) 
establishes that this had no effect on his hearing, since it 
did not worsen during his period of service.

All of the medical evidence of record in this case pertinent 
to the manifestations of the disability prior to, during, and 
subsequent to service shows that the veteran's preexisting 
hearing loss underwent no increase in severity during service 
and was not aggravated by service.  Therefore, the 
preponderance of the evidence is against the claim for 
service connection for hearing loss.  This condition existed 
prior to the veteran's entry into active service in 1968 and 
was not aggravated by his service because there is no 
competent evidence of an increase in the basic level of the 
preexisting disorder during service.  

B.  Tinnitus

The medical evidence shows a current diagnosis of tinnitus.  
The veteran claims that he experienced ringing in his ears 
(tinnitus) during service, and he also argues that he was 
exposed to acoustic trauma during service while engaged in 
combat with the enemy.  His statements are assumed to be true 
for the purpose of determining whether a well-grounded claim 
has been submitted, see King v. Brown, 5 Vet. App. 19, 21 
(1993), and exposure to acoustic trauma is consistent with 
the circumstances of such service. 

Incurrence in service is not factually shown.  The veteran's 
service medical records showed no complaints of, treatment 
for, or diagnosis of tinnitus.  Although the veteran is 
competent to report experiencing ringing in the ears during 
service, he is not a medical professional and, therefore, his 
statements are not competent to establish that he actually 
incurred tinnitus during service.  There is no evidence that 
he incurred a head injury or concussion during service.  As 
discussed above, the differences shown between the entrance 
audiogram and the separation audiogram were negligible.

Further, there is no competent medical nexus evidence to 
associate the current tinnitus with a disease or injury 
during service.  The medical evidence does not show 
complaints of tinnitus until the veteran filed his claim for 
compensation in 1997.  The veteran has not indicated that he 
sought treatment for tinnitus from any medical professionals 
prior to 1997, and no records are available indicating such.  
The medical evidence does not show diagnosis of tinnitus 
until 1997, which was 24 years after the veteran's separation 
from service.  The medical evidence simply does not show that 
this condition was present prior to that time.  At no time 
has a medical professional stated that the current tinnitus 
is in any manner related to his military service or began 
during service. 

The veteran maintains that he has experienced ringing in his 
ears "ever since" his period of military service.  Even 
accepting his statements as representative of continuity of 
symptomatology, there is no competent medical opinion of 
record showing that the current tinnitus is related to any 
prior symptoms the veteran may have experienced.  Cf. Savage, 
10 Vet. App. at 497.  The mere existence of continuity of 
symptomatology does not necessarily mean that there is a 
nexus between the present disorder and the post-service 
symptoms as required by Savage.  Therefore, the Board 
concludes that this claim is not well grounded.

C.  Anxiety disorder

The RO initially addressed this claim as aggravation of a 
preexisting disorder.  It is true that upon entry into 
service in 1968, the veteran complained of frequent trouble 
sleeping, depression or excessive worry, and nervous trouble.  
It is also true that these could be symptoms of a psychiatric 
disorder.  However, the examiner noted that there was no 
psychiatric history, and the veteran's symptoms were not 
considered disabling.  Diagnosis of a psychiatric disorder is 
not shown on the entrance examination report, and there is no 
medical evidence clearly showing that the veteran had a 
psychiatric disorder, as opposed to symptoms, prior to entry 
into service.

The VA examiner in September 1997 concluded that the veteran 
had PTSD, which appeared to be his primary, if not his only, 
psychiatric disorder.  Another VA examiner in September 1997 
diagnosed anxiety disorder, not otherwise specified, as well 
as PTSD.  The second examiner specifically stated that these 
are separate and distinct clinical entities for the veteran.  
The veteran's private treating psychologist, Dr. de Mahy, 
opines that the veteran shows no symptoms of an anxiety 
disorder and that all of his symptoms are part and parcel of 
his PTSD.  Dr. de Mahy states that any conclusion that the 
veteran currently has an anxiety disorder separate from PTSD 
is "indefensible and speculative."  

The veteran underwent a thorough VA psychiatric examination 
in June 1998 in an attempt to reconcile these opinions.  That 
examiner concluded that the anxiety that the veteran is 
currently experiencing is more acute or reactive in nature, 
rather than part of his PTSD, although there may be a fair 
degree of symptom overlap between the apparent acute anxiety 
reaction and PTSD.  The examiner stated that the veteran is 
experiencing an acute episode of psychological turmoil, and 
his history supported more of a situational or acute anxiety 
reaction.  Possible sources of this turmoil included 
conflicts within the veteran's personal relationships, the 
emergence of chronic pain, side effects from his current 
medications, and his occupation as a fireman.

Therefore, it is unclear, at best, whether the veteran 
currently has an ascertainable anxiety disorder that is 
separate and distinct from his PTSD.  Even the veteran argues 
that he does not have a separate anxiety disorder, but, 
rather, that his symptoms are part of his PTSD.  It is not 
clear, then, whether he is even pursuing service connection 
for this condition.  However, even if he does have a separate 
anxiety disorder, he is not entitled to service connection 
for it.  He has not alleged that he experienced any symptoms 
of an anxiety disorder during service.  He states that he is 
anxious because of his Vietnam combat experiences, which is 
contemplated within the PTSD diagnosis, for which service 
connection has been granted.  He has not pointed to any other 
events during service that allegedly caused an anxiety 
disorder. 

Moreover, there is no competent medical nexus evidence to 
associate any anxiety disorder with a disease or injury 
during service.  The medical evidence indicating a link 
between the veteran's symptoms of anxiety and his military 
service discuss his PTSD.  The only examiners to diagnose a 
separate anxiety disorder did not render opinions that the 
separate disorder was in any manner related to the veteran's 
military service or began during service.  In fact, as 
discussed above, various post-service events have been linked 
to his current acute anxiety.

Therefore, the Board concludes that this claim is not well 
grounded.  It is not clear whether the veteran currently has 
an anxiety disorder distinct from his service-connected PTSD 
and, if he does, no medical professional has related it to 
his military service.  The Board notes that, as a practical 
matter, if the veteran's anxiety symptoms are a part of his 
PTSD, as the medical evidence suggests, then the disability 
rating for his PTSD will encompass these symptoms.  Until a 
medical professional can conclusively separate the symptoms 
of PTSD from any alleged anxiety disorder, then he will be 
evaluated on the basis of the severity of all of his 
psychiatric symptoms, regardless of their etiology.

D.  Conclusion regarding tinnitus and
anxiety claims

The Board notes that in written argument to the Board, the 
veteran's representative raised the issue that the veteran 
had engaged in combat with the enemy during service.  The 
provisions of 38 U.S.C. 1154(b) are discussed above.  
However, even in a claim for service connection based on 
incurrence during combat, there still must be competent 
medical evidence showing that a nexus, or link, between an 
inservice disease or injury and a claimed condition is 
plausible.  See Wade v. Brown, 11 Vet. App. 302, 304-5 
(1998); Arms v. West, 12 Vet. App. 188 (1999); Kessel v. 
West, 13 Vet. App. 9 (1999).  As discussed above, there is no 
such evidence in this case.  No medical professional has 
indicated that there is a plausible relationship between the 
veteran's tinnitus and anxiety disorder and his active 
military service.  

The only evidence indicating that the veteran has tinnitus 
and an anxiety disorder that are related to his military 
service consists of his current statements.  However, he 
cannot meet his initial burden under 38 U.S.C.A. § 5107(a) by 
simply presenting his own opinion.  He does not have the 
medical expertise to render a probative opinion as to medical 
causation.  See Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

Until the veteran establishes a well-grounded claim, VA has 
no duty to assist him in developing facts pertinent to the 
claim, including providing him additional medical 
examinations at VA expense.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.326(a) (1999) (VA examination will be 
authorized where there is a well-grounded claim for 
compensation); see Morton v. West, 12 Vet. App. 477 (1999) 
(VA cannot assist a claimant in developing a claim that is 
not well grounded).

When a claimant refers to a specific source of evidence that 
could make a claim plausible, VA has a duty to inform him of 
the necessity to submit that evidence to complete the 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  VA has no outstanding duty in this case to 
inform the veteran of the necessity to submit certain 
evidence to complete his application for VA benefits.  See 
38 U.S.C.A. § 5103(a) (West 1991).  There is no indication of 
any medical records that might well ground these claims.  The 
veteran has not alleged that any medical records exist that 
would indicate that he has tinnitus and an anxiety disorder 
that are somehow related to his military service.  

The presentation of a well-grounded claim is a threshold 
issue.  Since the veteran has not presented competent medical 
evidence that his claims for service connection for tinnitus 
and a generalized anxiety disorder are plausible, the claims 
must be denied as not well grounded.  Dean v. Brown, 8 Vet. 
App. 449 (1995); Boeck v. Brown, 6 Vet. App. 14, 17 (1993).  
There is no duty to assist further in the development of 
these claims, because such additional development would be 
futile.  See Murphy, 1 Vet. App. 78.

E.  Cervical spine

The veteran's claim for service connection for spondylitic 
changes of the cervical spine is plausible.  He has submitted 
competent lay evidence that he experienced neck-related 
symptoms during service, such as soreness of the neck, 
shoulders, and upper back.  His statements are accepted as 
true for the purpose of determining whether a well-grounded 
claim has been submitted.  King, 5 Vet. App. at 21.  Also, 
the veteran has reported carrying heavy packs on his 
shoulders during service, and his assertions concerning his 
in-service duties seem consistent with his military 
occupational specialty of infantryman and indications of 
combat action.

The post-service medical evidence shows diagnoses of various 
cervical spine disorders, including spondylitic changes.  
Based on the veteran's reported history, Dr. Juneau concluded 
that carrying heavy loads during service was a precipitating 
cause of the veteran's current spondylosis.  Assuming the 
credibility of this evidence, this claim must be said to be 
plausible, and therefore well grounded.  See, e.g., Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996) ("possible" link 
enough to well grounded claim).

The veteran having presented a well-grounded claim, the 
Department has a duty to assist in the development of facts 
relating to this claim.  38 U.S.C.A. § 5107(a) (West 1991).  
The Board concludes that VA has not satisfied its duty to 
assist the veteran in the development of this claim.  The 
record does not contain sufficient evidence to decide this 
claim fairly, as discussed more fully below.  Accordingly, 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. §§ 5103 and 
5107(a), and this claim is REMANDED for the development 
discussed below.


ORDER

Entitlement to service connection for hearing loss is denied.

Having found the claim not well grounded, entitlement to 
service connection for tinnitus is denied.

Having found the claim not well grounded, entitlement to 
service connection for an anxiety disorder is denied.

The claim of entitlement to service connection for 
spondylitic changes of the cervical spine is well grounded, 
and, to that extent only, the appeal is granted. 


REMAND

Additional evidentiary development is needed prior to further 
disposition of the veteran's claims for service connection 
for a cervical spine condition and for a higher rating for 
his service-connected PTSD. 

A.  Service connection for neck condition

As discussed above, the veteran has submitted a statement 
from Dr. Juneau indicating that the current cervical spine 
condition is related to injuries sustained during service.  
The medical rationale for this opinion was not indicated.  
Arrangements should be made to obtain the medical rationale 
for this opinion on remand.

It is also necessary to obtain a medical opinion as to the 
etiology of the veteran's current cervical spine 
condition(s).  Although such opinions have been rendered, as 
discussed above, there is no indication that Dr. Juneau's 
opinion was based upon review of pertinent medical evidence.  
It is necessary that a medical professional review the 
veteran's claims file, including the service medical records, 
and provide an opinion as to the likelihood that any current 
cervical spine disorder is related to the veteran's military 
service.  A medical opinion is needed, since there is not 
sufficient evidence upon which the Board can decide the 
claim.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991); 
Santiago v. Brown, 5 Vet. App. 288, 292 (1993).

B.  Higher rating for PTSD

The Board must consider all documents submitted prior to its 
decision and review all issues reasonably raised from a 
liberal reading of these documents.  Suttmann v. Brown, 5 
Vet. App. 127, 132 (1993) (citations omitted).  Where such 
review reasonably reveals that the claimant is seeking a 
particular benefit, the Board is required to adjudicate the 
issue or, if appropriate, remand the issue to the RO for 
development and adjudication; however, the Board may not 
ignore an issue so raised.  Id.  

A February 1998 rating decision, inter alia, granted service 
connection for PTSD, with assignment of a 10 percent 
disability rating.  The veteran submitted a notice of 
disagreement with the initial rating.  A September 1998 
rating decision, inter alia, then assigned a 30 percent 
rating for his PTSD.  The Statement of the Case issued in 
November 1998 did not address the veteran's claim for a 
higher rating.  The assignment of a 30 percent rating was not 
a full grant of the benefit sought on appeal because a higher 
disability rating is available under Diagnostic Code 9411.  
On a claim for an original or an increased rating, the 
claimant is generally presumed to be seeking the maximum 
benefit allowed by law and regulation, and such a claim 
remains in appellate status where a subsequent rating 
decision awarded a higher rating, but less than the maximum 
available benefit.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Therefore, the veteran's notice of disagreement is still 
pending. 

It is proper to remand this claim because the veteran has not 
been provided a Statement of the Case (SOC) on this issue.  
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also 
Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold 
v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 
(O.G.C. Prec. 16-92).  However, this issue will be returned 
to the Board after issuance of the SOC only if perfected by 
the filing of a timely substantive appeal.  See Smallwood v. 
Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 
130.

Accordingly, these claims are REMANDED for the following:

1.  Contact Dr. Juneau and obtain an 
additional letter explaining the medical 
rationale supporting his opinion 
concerning the etiology of the veteran's 
current cervical spine disorder(s), 
including the exact basis of the opinion 
(i.e., what records were reviewed in 
reaching this conclusion).  

2.  After the above evidence has been 
obtained, schedule the veteran for a VA 
examination with an orthopedic specialist 
to evaluate his cervical spine condition.  
It is very important that the examiner be 
provided an opportunity to review the 
claims folder and a copy of this remand 
prior to the examination.  The examiner 
should indicate in the report that the 
claims file was reviewed.  The examiner 
must provide a complete and detailed 
rationale for all conclusions and 
opinions.

The examiner should perform all necessary 
tests in order to determine the nature 
and etiology of the veteran's current 
cervical spine disorder(s).  Prior to 
rendering the following opinion, the 
examiner should review all the evidence 
of record, including, but not limited to, 
the service medical records, the 
veteran's statements concerning the 
circumstances surrounding the in-service 
neck trauma, records concerning post-
service injuries sustained by the veteran 
in a motor vehicle accident, and the 
records/opinion from Dr. Juneau.  The 
examiner should render an opinion as to 
whether any of the veteran's current 
cervical spine disorder(s) is at least as 
likely as not related to any disease or 
injury incurred during service. 

3.  Following completion of the 
foregoing, review the claims folder and 
ensure that all of the above development 
actions have been conducted and completed 
in full.  Ensure that the examination 
report includes fully detailed 
descriptions of all opinions requested.  
If it does not, it must be returned to 
the examiner for corrective action.  
38 C.F.R. § 4.2 (1999).

4.  Thereafter, readjudicate the 
veteran's claim for service connection 
for a cervical spine condition, to 
include spondylitic changes, with 
application of all appropriate laws and 
regulations and consideration of the 
additional evidence developed upon 
remand.  If the benefit sought on appeal 
remains denied, provide the veteran and 
his representative a supplemental 
statement of the case, and allow an 
appropriate period of time for response.

5.  Provide the veteran and his 
representative a statement of the case as 
to the issue of entitlement to an initial 
disability rating higher than 30 percent 
for PTSD.  The veteran should be informed 
that he must file a timely and adequate 
substantive appeal in order to perfect an 
appeal of this issue to the Board.  See 
38 C.F.R. §§ 20.200, 20.202, and 
20.302(b) (1999).  If a timely 
substantive appeal is not filed, the 
claim should not be certified to the 
Board.  If so, subject to current 
appellate procedures, the case should be 
returned to the Board for further 
appellate consideration, if appropriate. 

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The purposes of this REMAND are to obtain additional 
information and fulfill due process considerations.  No 
inference should be drawn regarding the final disposition of 
this case as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV,
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	P. M. DILORENZO
	Acting Member, Board of Veterans' Appeals


 



